Citation Nr: 1500920	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.    

This case was previously before the Board in September 2012 when an increased rating was awarded for the Veteran's service-connected Crohn's disease.  The Veteran's claim for TDIU was remanded for further development.  A supplemental statement of the case was issued in January 2013.  The Veteran submitted a January 2013 waiver indicating that any additional evidence regarding the Veteran's appeal can be considered by the Board without AOJ consideration of the evidence.  38 C.F.R. § 20.1304 (2014).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The evidence does not establish the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected Crohn's disease. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met at this time.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. TDIU

The Veteran contends that she is unemployable due to her service-connected Crohn's disease.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  38 C.F.R. § 4.16(a) (2014).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if, as in the instant case, the veteran has one disability, the disability shall be ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(c).  This term suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2014); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2014).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19 (2014).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Since February 2, 2007, the Veteran's Crohn's disease disability rating has met the above- described criteria for a TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.16, 4.25 (2014).  The Veteran is currently in receipt of a 60 percent disability rating for her Crohn's disease.  She is not service-connected for any other disability.

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disability.  

In a December 2006 statement, the Veteran's VA treating physician noted that her Crohn's disease had been flaring and it was recommended that the Veteran no longer remain employed.  A VA Form 21-4192 from the Veteran's employer R. P. Hospital between September 2005 and February 2007 noted that the Veteran had left because of  "personal-health" reasons. 

At a May 2007 VA examination the VA examiner noted that the Veteran had been a dialysis nurse at R. P. Hospital but was not able to work since December 6, 2006 due to Crohn's symptoms.  A February 2008 VA treatment record noted that the Veteran's Crohn's disease was doing well on Remicade.  At a June 2009 VA examination the VA examiner noted that the Veteran continued to have bowel flare-ups every 6 to 8 weeks and that she was currently on three medications for her Crohn's.  The VA examiner noted that the Veteran was employed part-time for the past 1-2 years as a licensed practical nurse (LPN) and had not lost any time from work during the past 12 month period.  The Veteran reported that she schedules her work week based on how she is feeling with her Crohn's symptoms.  The Veteran reported that she had cut down from full-time to part-time due to her Crohn's symptoms and treatments.  The VA examiner noted that the Veteran's Crohn's disease had significant occupational effects on her employment.  

A May 2012 VA treatment record noted that the Veteran's Crohn's disease was stable and the Veteran had really been able to fine tune her diet with no recent flare-ups.  It was noted that her job was less stressful now which helps.  

In October 2012, a VA examiner provided an addendum medical opinion regarding the Veteran's employability.  

After reviewing the evidence of record, the VA examiner determined that the Veteran's service-connected Crohn's disease less likely as not renders her unable to secure and maintain substantially gainful employment.  The VA examiner rationalized that the Veteran's Crohn's disease does impact her ability to work as noted on the June 2009 VA examination but does not render her unable to secure and maintain substantially gainful employment.  The VA examiner noted that the Veteran's Crohn's disease is currently stable and the Veteran continues to work as a nurse part-time.  

The Board finds that the great weight of the medical evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected Crohn's disease.  As noted above, she is currently employed part-time.

In so finding, the Board acknowledges the contentions of the Veteran that she is unable to work due to her service-connected disability.  Laypersons can attest to factual matters of which they had first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in this case the Veteran's professional title demonstrates that she has medical knowledge.  However, the Board finds that this probative value is outweighed, by the medical evidence of record that as a whole shows that the Veteran's service-connected disability is stable and based on the review and consideration of the evidence has been determined to not render her unable to secure and maintain substantially gainful employment.  See October 2012 VA examiner addendum.  

While the Board is sympathetic to the difficulties that the Veteran faces, the Veteran must understand that the 60 percent rating currently in effect for her Crohn's disease already contemplates severe industrial impairment.  If she did not have problems, there would be no basis for the 60% finding, let alone a higher rating.  A 60% percent rating very generally indicates a 60% reduction in the ability of the Veteran to work, which generally indicates the facts of this case.

While the Board has considered a staged rating, the facts of this case strongly indicate that while the Veteran has problems, and her past employment may now not be possible, the Veteran is able to work in a more sedentary position.  A review of the record, including treatment records and the Veteran's statements over time clearly reveals that substantially gainful employment is and has been possible throughout the appeal period. 

While the Board has considered the contentions of the Veteran's total inability to work, and other evidence of record cited above that supports this claim, the Board has placed greater probative weight on the findings of the October 2012 VA examiner that determined that the Veteran is not precluded from engaging in substantially gainful employment as a result of her service-connected disability. As the preponderance of the evidence is against the Veteran's claim for a TDIU, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to her claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in April 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  The Veteran additionally submitted private treatment records.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to her TDIU claim, the Veteran was afforded May 2007 and June 2009 VA examinations, with an October 2012 addendum opinion.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Together, the Board finds that the VA examinations and opinions obtained are more than adequate as they are based on a full reading of the Veteran's claims file.  As the Board found inadequacies in the June 2009 VA examination, the claim was remanded for an addendum opinion.  The Board finds that the October 2012 VA examiner considered all of the pertinent evidence of record, to include the earlier examination reports and opinions, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to her TDIU claim have been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in September 2012.  All those actions were accomplished, and there has been substantial compliance with the September 2012 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


